
	

113 HR 2156 IH: Claims Licensing Advancement for Interstate Matters Act
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2156
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Fincher (for
			 himself, Mrs. Blackburn, and
			 Mr. Tiberi) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To encourage uniformity and reciprocity among States that
		  license insurance claims adjusters and to facilitate prompt and efficient
		  adjusting of insurance claims in the case of natural and other disasters and
		  losses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Claims Licensing Advancement for
			 Interstate Matters Act or the CLAIM Act.
		2.Model licensing
			 actTo promote the policy of
			 robust consumer protection for and more efficient interstate adjusting of
			 property, casualty, disability, or workers’ compensation claims, the Congress
			 hereby urges the National Association of Insurance Commissioners to adopt a
			 model independent claims adjuster licensing Act that—
			(1)contains basic
			 standards for the integrity, personal qualifications, education, training, and
			 experience required of independent claims adjusters, including continuing
			 education requirements and ethics course requirements; and
			(2)does not impose
			 any limitation or condition upon any independent claims adjuster to be licensed
			 or otherwise authorized to do business in a State because of his or her status
			 as a non-resident of that State.
			3.Multi-State
			 examination
			(a)EstablishmentThe
			 Congress hereby urges the NAIC to adopt and administer a multi-State
			 examination for an independent claims adjuster seeking to adjust claims in a
			 jurisdiction other than his or her home State.
			(b)Examinee
			 eligibilityThe NAIC may require that, as a condition for taking
			 a multi-State examination administered pursuant to this section, the examinee
			 shall—
				(1)be duly licensed
			 as an independent claims adjuster by his or her home State;
				(2)meet such
			 integrity, degree, training, and experience requirements as the NAIC considers
			 necessary; and
				(3)meet any
			 continuing education requirements as established by his or her home
			 State.
				(c)Cross-Jurisdiction
			 competencyAny multi-State examination administered pursuant to
			 this section shall require adjusters to demonstrate essential competence with
			 cross-jurisdictional legal and regulatory concepts, and shall include such
			 ethics and other testing as the NAIC deems necessary.
			4.State
			 authoritiesNothing in this
			 Act shall be construed to—
			(1)require a State that does not have licensing requirements for independent
			 claims adjusters to adopt any such requirements;
			(2)subject to section
			 6, limit the right of a State to establish licensing fees or enforce its laws
			 regarding the adjusting of insurance claims, provided that such fee is uniform
			 regardless of the State of residence of the licensee; or
			(3)affect the
			 jurisdiction and authority of a State insurance regulator to prescribe and
			 enforce its insurance laws, rules, and regulations regulating independent
			 claims adjuster activity in its jurisdiction.
			5.Interstate claims
			 adjusting licensing reforms
			(a)In
			 generalA State is in compliance with the requirements of this
			 subsection, and section 6 shall not apply with respect to such State, if before
			 the expiration of the 4-year period beginning on the date of the enactment of
			 this Act the State has enacted and has in effect—
				(1)in the case only
			 of a State that requires and issues licenses for independent claims adjusters,
			 laws and regulations governing individuals and entities authorized to operate
			 as independent claims adjusters within the State that are functionally
			 equivalent in meaning and effect to those under any model act developed
			 pursuant to section 2; and
				(2)laws and
			 regulations governing non-home State individuals and entities operating as
			 independent claims adjusters within that State that provide for the reciprocity
			 required under subsection (c) with other States.
				(b)Uniformity
			 requirementsA State that licenses independent claims adjusters
			 shall be deemed to have established the uniformity referred to in subsection
			 (a)(1) if it has enacted and adheres to criteria for the licensing and
			 authorization of adjusters that are functionally equivalent in meaning and
			 effect to those set forth in a model act established pursuant to section
			 2.
			(c)Reciprocity
			 requirementsThe laws and regulations of a certain State shall be
			 considered to provide for the reciprocity required under this subsection only
			 if such laws and regulations—
				(1)do not require
			 licensure of independent claims adjusters; or
				(2)permit any
			 independent claims adjuster who has a license in another State that is the
			 adjuster’s home State to obtain authorization to engage in the business of
			 adjusting in such certain State as a non-resident to the same extent that such
			 adjuster is permitted to practice in the adjuster’s home State, without
			 satisfying any additional requirements other than, if required under applicable
			 law, to submit—
					(A)proof of being
			 licensed in good standing in the adjuster’s home State;
			 Provided, That such home State has enacted laws and
			 regulations governing individuals and entities authorized to operate as
			 independent claims adjusters within such home State that are functionally
			 equivalent in meaning and effect to those under any model act developed
			 pursuant to section 2; and
					(B)payment of any
			 requisite fee to the appropriate authority of the certain State;
			 Provided, That the amount of such fee does not exceed any fee
			 required to be paid by an adjuster whose home State is such certain
			 State.
					(d)NAIC
			 determination
				(1)DeterminationA
			 State shall be considered to be in compliance with subsection (a) for purposes
			 of this Act if the NAIC determines that, before the expiration of the 4-year
			 period beginning on the date of enactment of this Act, the State is in
			 compliance with the requirements under such subsection.
				(2)Continued
			 reviewWith respect to any State that the NAIC has determined to
			 be in compliance with the requirements of subsection (a), the Congress hereby
			 urges NAIC to continue to review and determine such State’s compliance with the
			 requirements of subsection (a) on an annual basis. If the NAIC determines at
			 any time that a State no longer is in compliance with the requirements of
			 subsection (a), section 6 shall apply with respect to such State.
				(3)Judicial
			 reviewThe appropriate United States District Court shall have
			 exclusive jurisdiction over any challenge arising under this section. The court
			 shall apply the standards set forth in section 706 of title 5, United States
			 Code, in reviewing any such challenge.
				6.Authority for
			 interstate claims adjusting
			(a)AuthorityIn
			 the case of any State that requires and issues licenses for independent claims
			 adjusters but is not in compliance with section 5(a), after the expiration of
			 the 4-year period beginning on the date of the enactment of this Act, an
			 independent claims adjuster and the adjuster’s employer may ascertain,
			 determine, negotiate, or settle a claim in such State, but only if the adjuster
			 meets the following requirements:
				(1)The independent
			 claims adjuster holds a valid such license in his or her home State.
				(2)If the NAIC has
			 established and administers a multi-State examination pursuant to section 3,
			 the adjuster has passed such examination.
				(b)Prohibition of
			 additional State requirementsAn independent claims adjuster
			 authorized under subsection (a) to investigate, evaluate, negotiate the
			 resolution of a claim in a State that is not in compliance with section 5 shall
			 not be subject to any additional licensure or other requirements from such
			 State in order to adjust claims and otherwise act as an independent claims
			 adjuster in such State.
			7.Accelerating
			 claims adjusting of losses caused by natural or other disasters
			(a)Authority to
			 adjustAn independent claims adjuster meeting the requirements of
			 subsection (b) may adjust claims for losses related to any natural or other
			 disaster, occurring in any jurisdiction, that has been designated by the
			 President as a major disaster pursuant to section 401 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) notwithstanding
			 the licensure requirements of the State in which the disaster area for the
			 major disaster is located and notwithstanding the requirements under section 6
			 of this Act for interstate claims licensing.
			(b)Adjuster
			 requirementsThe requirements under this subsection with respect
			 to an independent claims adjuster are as follows:
				(1)State
			 licenseThe adjuster holds a valid license as an independent
			 claims adjuster in his or her home State (whether actual or designated,
			 pursuant to section 8(a)(1)).
				(2)Multi-state
			 examinationIf the NAIC has adopted and administers a multi-State
			 examination pursuant to section 3, the adjuster has passed such an
			 examination.
				8.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Home
			 State
				(A)ActualThe
			 term home State means, with respect to an independent claims
			 adjuster, the State in which the adjuster maintains his, her, or its principal
			 place of residence or business and is licensed as an independent claims
			 adjuster.
				(B)DesignatedIf
			 the State in which an independent claims adjuster maintains his or her
			 principal place of residence or business does not issue an independent claims
			 adjuster license for the line or lines of authority sought, such term means any
			 other State in which the independent claims adjuster is so licensed and that is
			 designated by such adjuster as his or her home State.
				(2)Independent
			 claims adjusterThe term independent claims
			 adjuster means an individual, other than a public adjuster, who
			 undertakes on behalf of insurers or self-insurers to investigate, evaluate, and
			 negotiate the resolution of the amount of a property, casualty, disability, or
			 workers’ compensation claim, loss, or damage on behalf of an insurance policy
			 or insurer or as a third-party on behalf of a self-insurer. Such term includes
			 company or staff adjusters, who are individuals, other than a public adjuster,
			 employed by property casualty insurers and undertake to investigate, evaluate,
			 and negotiate the resolution of a property, casualty, disability, or workers’
			 compensation claim, loss, or damage on behalf of an insurance policy or
			 insurer.
			(3)NaicThe
			 term NAIC means the National Association of Insurance
			 Commissioners.
			(4)Public
			 adjusterThe term public adjuster means any person
			 who, for compensation or any other thing of value, on behalf of the insured
			 acts, aids, advertises, or solicits business to ascertain, determine,
			 negotiate, or settle the amount of a claim, loss, or damage, solely in relation
			 to first party claims arising under contracts that insure the real or personal
			 property of the insured.
			(5)StateThe
			 term State means the States of the United States, the District
			 of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern
			 Mariana Islands, Guam, the Virgin Islands, American Samoa, and any other
			 territory or possession of the United States.
			(6)State
			 lawThe term State law includes all laws,
			 decisions, rules, regulations, or other State action of any State having the
			 effect of law; and a law of the United States applicable only to the District
			 of Columbia shall be treated as a State law rather than as a law of the United
			 States.
			
